          Case 2:21-cv-00418-JCZ Document 35 Filed 08/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 LOGAN MILLS                                                             CIVIL ACTION
 VERSUS                                                                  NO. 21-418
 JAMES LEBLANC, SECRETARY,                                               SECTION “A” (2)
 LOUISIANA DEPT. OF CORRECTIONS,
 ET AL.


                                             ORDER

       The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and the objection to the Magistrate Judge’s Report and

Recommendation, hereby approves the Magistrate Judge’s Report and Recommendation and

adopts it as its opinion. Accordingly,

       IT IS ORDERED that Logan Mills’ Motion for Preliminary Injunction (ECF No. 3) is

DENIED.

       IT IS FURTHER ORDERED that Mills’ 42 U.S.C. § 1983 claims against defendants,

Secretary James LeBlanc in his official capacity and Warden Robert Tanner, Captain Ernestine

Smith, Lisa Jenkins, and Cynthia Crain, each in their individual capacity, are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915 and § 1915A as frivolous and otherwise for failure to

state a claim for which relief can be granted.

               August 11, 2021


                                                    __________________________________
                                                      UNITED STATES DISTRICT JUDGE
